Title: From Thomas Jefferson to Nicholas Lewis, 30 January 1799
From: Jefferson, Thomas
To: Lewis, Nicholas


          
            Dear Sir
            Philadelphia Jan. 30. 99
          
          Believing that the letters of mr Gerry & Taleyrand will give you pleasure to peruse I send you a copy. you will percieve by them the anxiety of the government of France for a reconciliation with us, & mr Gerry’s belief of their sincerity, & that they were ready to have made a liberal treaty with us. you will also see by mr Pickering’s report that we are determined to believe no declarations they can make, but to meet their peaceable professions with acts of war. an act has passed the H. of Rep. by a majority of 20. for continuing the law cutting off intercourse with France, but allowing the President by proclamation to except out of this such parts of their dominions as disavow the depredations committed on us. this is intended for St. Domingo, where Toussant has thrown off dependance on France. he has an agent here on this business. yesterday the H. of R: voted 6. ships of 74. guns & 6 of 18. making 552. guns. these would cost in England 5000. Dollars a gun. they will cost here 10,000. so the whole will cost 5 ½ millions of dollars. their annual expence is stated at 1000£ Virginia money a gun, being a little short of 2. millions of dollars. and this is only a part of what is proposed; the whole contemplated being 12. 74s. 12 frigates & about 25. smaller vessels. the state of our income & expence is (in round numbers) nearly as follows.
          Impost 7 ½ millions of Dollars, Excise, auctions, licences, carriages ½ a million. Postage, patents & bank stock ⅛ of a million making 8⅛ millions. to these the direct tax & stamp tax will add 2. millions clear of expence, making in the whole 10 ⅛ millions. the expences are the Civil list ¾ of a million, foreign intercourse ½ million, interest on the public debt 4. millions, the present navy 2 ½ millions, the present army 1 ½ million making 9 ¼ millions. the additional army will be 2 ½ millions, the additional navy 3. millions, & interest on the new loan near ½ a million, in all 15 ¼ millions so in about a year or two there will be 5 millions annually to be raised by taxes in addition to the 10. millions we now pay. suppose our population is now 5. millions, this will be 3. dollars a head. this is exclusive of the outfit of the navy, for which a loan  is opened to borrow 5. millions at 8. per cent. if we can remain at peace we have this in our favor that these projects will require time to execute; that in the mean time the sentiments of the people in the middle states are visibly turning back to their former direction, the XYZ. delusion being abated, & their minds become sensible to the circumstances surrounding them, to wit, the Alien & Sedition acts, the vexations of the stamp act, the direct tax, the follies of the additional army & navy, money borrowed for these at the usurious interest of 8. per cent, and mr Gerry’s communications showing that peace is ours unless we throw it away. but if the joining the revolted subjects (negroes) of France & surrounding their islands with our armed vessels, instead of their merely cruising on our own coasts to protect our own commerce, should provoke France to a declaration of war, these measures will become irremediable.
          The English & German papers are killing and eating Buonaparte every day. he is however safe, has effected a peaceable establishment of government in Egypt, the inhabitants of which have preferred him to their Mameluke governors, and the expectation is renewed of his march to India. in that country great preparations are made for the overthrow of the English power.—the insurrection of Ireland seems to be reduced low. the peace between France & the empire seems also to be doubtful. very little is apprehended for them from any thing which the Turks & Russians can do against them. I wish I could have presented you a more comfortable view of our affairs. however that will come if the friends of reform while they remain firm, avoid every act & threat against the peace of the union. that would check the favorable sentiments of the middle states, & rally them again round the measures which are ruining us. reason, not rashness, is the only means of bringing our fellow-citizens to their true minds. present my best compliments to mrs Lewis, and accept yourself assurances of the sincere & affectionate esteem with which I am Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        